DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.

As to claim 8 Lee discloses A method performed by a wireless communication device that supports dual connectivity with a wireless communication network using first and second radio access technologies, the method comprising (Lee, Fig.5A, ¶0126): storing designations of multiple device states (Lee ¶0157- network indicator may include at least one piece of information (conditions A, B, C, and D) ; receiving first policy data, from the wireless communication network, specifying a first set of the multiple device states (Lee ¶0286- electronic device 101 may store the second information associated with an indicator display policy in addition to the first information,, Table.4, and ¶0287- ¶0289); determining whether the wireless communication device is in at least one of the device states of the first set of the multiple device states (Lee, states 1-7 of Table 4); and in response to determining that the wireless communication device is in at least one of the device states of the first set of the multiple device states, displaying a first symbol that is associated with the first wireless access technology (¶0191- electronic device 101 may display the network indicator 562 based at least on the pre-stored policy information (e.g., at least one of an operator's policy ). 

As to claim 9 Lee discloses the method of claim 8, wherein: the first radio access technology comprises a 4th-Generation (4G) radio access technology; and the second radio access technology comprises a 5th-Generation (5G) radio access technology (Lee, Fig. 5A,  ¶0126- when the electronic device 101 is connected to the 4G base station connectable to the 5G base station operating in the frequency band of 6 GHz or more, when the electronic device 101 finds the connectable 5G).

As to claim 10 Lee discloses the method of claim 8, further comprising receiving a designation of the first symbol from the wireless communication network (Lee ¶0136-last sentence- display the network indicator 562 based on the determined type (or network availability) of the network ).

As to claim 13 Lee discloses the method of claim 8, wherein the device states include: the wireless communication device is in idle mode or connected mode and attached to a base station that does not support NSA (Lee, State 1 of Table 4, ¶0287- EN-DC is not possible…the electronic device 101 may display the second indicator 462 indicating 4G, regardless of other information);;

As to claim 14 Lee discloses the method of claim 8, wherein each of the device states comprises one or more of: whether the wireless communication device is in idle mode or connected
mode; whether the wireless communication device is attached to a base station of the first wireless access technology that supports NSA; whether a signal of a strength sufficient for communications is detected from a base station of the second wireless access technology; whether the wireless communication device is communicating with the base station of the second wireless access technology; and whether the wireless communication device is attached to a core network of the second wireless access technology(Lee- States 1-7 of Table 4, ¶0287- ¶0290).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200037387) in view of Sang et al (US 20200404620).

As to claim 1 Lee discloses a cellular communication device that supports Non-Standalone Architecture (NSA) communications using 4th-Generation (4G) and 5th-Generation (5G) radio access technologies (Lee, Fig.5A, ¶0126. ¶0146- 4th sentence- connected to the EPC in a non-standalone mode (NSA)), the cellular communication device comprising: a graphical display panel for display of a graphical user interface (GUI) (Lee ¶0376- 2nd sentence-and display a graphic user interface….); one or more processors one or more non-transitory computer-readable media (Lee ¶0408); the one or more non-transitory computer-readable media storing designations of multiple device states (Lee ¶0157- network indicator may include at least one piece of information (conditions A, B, C, and D); the one or more non-transitory computer-readable media further storing multiple configuration specifications, wherein each of the configuration specifications specifies one or more of the multiple device states(Lee ¶0286- electronic device 101 may store the second information associated with an indicator display policy in addition to the first information,, Table.4, and ¶0287- ¶0289);the one or more non-transitory computer-readable media further storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions comprising: designating a first configuration specification (¶0275- 1st sentence- the electronic device 101 performs NR cell searching based at least partly on first information- rules /states for cell searching), of the multiple configuration specifications, as a default configuration specification- default configuration interpreted as no- indicator state (Lee, Fig.31, ¶0344-¶0345); determining whether the cellular communication device is in at least one of the device states specified by the first configuration specification (Lee ¶0345- 1st sentence- after the establishment of the MCG bearer ….the first communication circuit 2401 performs handover in step 3135 or performs a TAU update in step 3140- different states that the UE determines based on the policy);
in response to determining that the cellular communication device is in the at least one of the device states designated by the first configuration specification, displaying, on the GUI, a network technology symbol that is associated with 5G wireless access technology (Lee ¶0376- 2nd sentence
-select the first base station by using the communication circuit, and display a graphic user interface….);
Lee however is silent in receiving policy data from a wireless communication network, wherein the policy data designates a second configuration specification, of the multiple configuration specifications, to be used in place of the first configuration specification- in other words policy updates; after receiving the policy data, determining whether the cellular communication device is in at least one of the device states designated by the second configuration specification; and in response to determining that the cellular communication device is in the at least one of the device states designated by the second configuration specification, displaying, on the GUI, the network technology symbol that is associated with the 5G wireless access technology-as recited by Lee- ¶0376- 2nd  sentence.
However in an analogous art Sang remedies these deficiencies: (Sang ¶0033- update information of the policy, ¶00287- 1st and 2nd sentences- UE 1050 enters the idle or inactive state, the UE 1050 may, according to the policy), Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the inventions to modify the teachings of Lee with that of Sang to update cell searching rules or policies by the UE (¶0287- 1st – 3rd sentences)  

As to claim 2 the combined teachings of Lee and Sang discloses the cellular communication device of claim 1, wherein each of the device states corresponds to one or more one or more connection properties of the cellular communication device (Lee Table.4, and ¶0287- ¶0289) .
As to claim 3 the combined teachings of Lee and Sang discloses the cellular communication device of claim 1, wherein determining that the cellular communication device is in the at least one of the device states designated by the first configuration specification comprises comprising measuring a signal strength (Lee ¶0382-information for signal measurement of the at least one NR cell) .

As to claim 4 the combined teachings of Lee and Sang disclose the cellular communication device of claim 1, wherein the device states comprise: the cellular communication device is in idle mode or connected mode and attached to a 4G base station that does not support NSA (Lee, State 1 of Table 4, ¶0287- the electronic device 101 may display the second indicator 462 indicating 4G, regardless of other information);

As to claim 5 the combined teachings of Lee and Sang disclose the cellular communication device of claim 1, wherein each of the device states comprises one or more of:
whether the cellular communication device is in idle mode or connected mode;
whether the cellular communication device is attached to an LTE base station that supports NS A;
whether a 5G signal of a strength sufficient for communications is detected;
whether the cellular communication device is communicating with an NR base station; or
whether the device is attached to a 5G core network (Lee- States 1-7 of Table 4).

As to claim 6 the combined teachings of Lee and Sang disclose the cellular communication device of claim 1, the actions further comprising: receiving, from the wireless communication network, a replacement symbol; and replacing the network technology symbol with the replacement symbol (Lee ¶0118- ¶119).

As to claim 7 the combined teachings of Lee and Sang disclose the cellular communication device of claim 1, wherein receiving the policy data comprises querying a remote policy management server associated with the wireless communication network (¶0107- last sentence- operator’s policy; ¶0148-2nd sentence- policy information may be determined based on home public land mobile network (HPLMN)-which would include a management server 

As to claim 11 Lee discloses the method of claim 8, further comprising: receiving policy data, from the wireless communication network, specifying a second set of the multiple device states, wherein the second set is different than the first set (Lee ¶0286-¶0287, Table 4 - States 1-4 of Table 4 being different from states 6 and 7) ; and in response to determining whether the wireless communication device is in at least one of the device states of the second set of the multiple device states, displaying the first symbol ( Lee- ¶0376- 2nd  sentence). Lee however is silent in receiving second policy data-policy update  and determining whether the wireless communication device is in at least one of the device states of the second set of the multiple device states: However in an analogous art Sang remedies this deficiency: (Sang ¶0033- update information of the policy, ¶00287- 1st and 2nd sentences- UE 1050 enters the idle or inactive state, the UE 1050 may, according to the policy),; Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the inventions to modify the teachings of Lee with that of Sang to update cell searching rules or policies by the UE (¶0287- 1st – 3rd sentences)  

As to claim 12 the combined teachings of Lee and Sang discloses the method of claim 11, further comprising receiving a designation of the second symbol from the wireless communication network (Lee ¶0175- last sentence).


As to claim 15 Lee discloses a  method performed by a wireless communication device that supports Non-Standalone Architecture (NSA) using 4th-Generation (4G) and 5th-Generation (5G) radio access technologies(Lee, Fig.5A, ¶0126. ¶0146- 4th sentence- connected to the EPC in a non-standalone mode (NSA)),, the method comprising: receiving first policy data from a wireless communication network, wherein the first policy data designates a first set of device states(¶0275- 1st sentence- the electronic device 101 performs NR cell searching based at least partly on first information- rules /states for cell searching); designating a first symbol as an active network technology symbol, wherein the first symbol is associated with 5G radio access technology; ( Lee ¶279- last sentence- electronic device 101 identifies information of the NR base station- NR being 5G technology); determining whether the wireless communication device is in at least one of the first set of device states(Lee ¶0345- 1st sentence- after the establishment of the MCG bearer ….the first communication circuit 2401 performs handover in step 3135 or performs a TAU update in step 3140- different states that the UE determines based on the policy);in response to determining that the wireless communication device is in at least one of the first set of device states, displaying the active network technology symbol (Lee, Fig.31);
Lee however is silent in receiving second policy data from the wireless communication network, wherein the second policy data designates a second set of device states; determining whether the wireless communication device is in at least one of the second set of device states; and in response to determining that the wireless communication device is in at least one of the second set of device states, displaying the active network technology symbol. However in an analogous art Sang remedies these deficiencies: (Sang ¶0033- update information of the policy, ¶00287- 1st and 2nd sentences- UE 1050 enters the idle or inactive state, the UE 1050 may, according to the policy), Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the inventions to (¶0287- 1st – 3rd sentences)  

As to claim 16 the combined teachings of Lee and Sang disclose the method of claim 15, wherein the second policy data designates a second symbol to replace the first symbol as the active network technology symbol(Lee ¶0118- ¶119).

As to claim 17 the combined teachings of Lee and Sang disclose the method of claim 15, further comprising receiving a designation of the first symbol from the wireless communication network  (Lee ¶00117).

As to claim 18 the combined teachings of Lee and Sang disclose the method of claim 15, further comprising: receiving a designation of a second symbol from the wireless communication network; and replacing the first symbol with the second symbol as the active network technology symbol (Lee ¶0118-when the electronic device 101 is connected to the 4G base station capable of connecting to the 5G base station, …. the electronic device 101 may display a first indicator 461-1 indicating "NR" (or "5G") ).

As to claim 19 the combined teachings of Lee and Sang disclose the method of claim 15, wherein the device states include: the wireless communication device is in idle mode or connected mode and attached to a 4G base station that does not support NSA(Lee, State 1 of Table 4, ¶0287- the electronic device 101 may display the second indicator 462 indicating 4G, regardless of other information);

As to claim 20 the combined teachings of Lee and Sang disclose The method of claim 15, wherein each of the device states comprises one or more of: whether the wireless communication device is in  Lee, Table 4, ¶0287- ¶0290).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462